DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8, 9, 12, 18 and 19 the limitation “less than or equal to about” is indefinite as it is unclear how a range can be “less than or equal” and also “about” since the phrase “less than or equal to” has specific boundaries, and the term “about” then allows for greater than the “less than or equal to” range.  Thus, it is unclear if the range can be above the claimed range and still be encompassed by the claim.
	Claims 2-7, 10, 11, 13-17, and 20 are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-10 and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fine et al. (2010/0089392) in view of Miller et al. (2007/0104653).
Regarding claim 1, Fine teaches a method of treating pulmonary hypertension ([0004] lines 8-15, [0021] lines 1-10) comprising administering a therapeutic gas comprising a dose of nitric oxide to a patient in need thereof ([0005] lines 1-10, [0021] lines 1-15) wherein the dose comprises a delivery concentration of 2000 ppm  ([0005] last 2 lines, [0020] lines 1-5 discloses 2000ppm which is a specific value within the claimed range).
Fine teaches delivering nitric oxide at a concentration of 2-2000 ppm every second to several minutes in pulses ([0017] lines 1-15) or pulsed every breath or intermittently, [0018] lines 1-5, [0019] lines 1-15) to deliver an effective concentration of nitric oxide ([0003] lines 1-7) but does not specifically disclose that the dosage rate is less than 166 µg/sec.  However, Miller teaches a nitric oxide delivery device which discloses providing a nitric oxide airway 
Regarding claims 2 and 13, Fine teaches a delivery concentration of 2000 ppm ([0005] last 2 lines, [0020] lines 1-5 disclose 2000ppm which is a specific value within the claimed range).
Regarding claims 3 and 14, the modified method of Fine discloses a delivery concentration of 5000 ppm ([0060] lines 10-15 of Miller).
Regarding claims 4 and 15, the modified method of Fine discloses delivering 21 cc/breath at 5000 ppm ([0077] lines 1-10 of Miller) which is equivalent to 4,291.8 nmol/breath or 1.324 mg/kg/hr which is within the claimed range of 0.001 to 0.5mg/kg/hr for an average 70 kg adult with a typical respiratory rate of 12 breaths/min.  
Regarding claims 5 and 16, Fine teaches that the dose is administered every second to several minutes in pulses ([0017] lines 1-15) or pulsed every breath ([0018] lines 1-5, [0019] lines 1-15).

Regarding claim 7, Fine teaches that the nitric oxide is administered in undiluted form such that the delivery concentration is the same as a storage concentration ([0026] lines 15-16).
Regarding claims 8 and 18, the modified method of Fine teaches that the dosing rate is less than or equal to 100 µg/sec ([0061] lines 1-10 of Miller disclose delivering 1000 ml over 100 breaths or 10 ml/breath equivalent to an average of 2 ml/second with an average respiratory rate of 12 breaths/min and 2 ml/sec delivered at a concentration of 10,000 ppm is equivalent to 817.49 nmol/sec having a mass of 24.5 µg/sec which is within the claimed range).
Regarding claims 9 and 19, the modified method of Fine teaches that the dosing rate is less than or equal to 83 µg/sec ([0061] lines 1-10 of Miller disclose delivering 1000 ml over 100 breaths or 10 ml/breath equivalent to an average of 2 ml/second with an average respiratory rate of 12 breaths/min and 2 ml/sec delivered at a concentration of 10,000 ppm is equivalent to 817.49 nmol/sec having a mass of 24.5 µg/sec which is within the claimed range).
Regarding claims 10 and 20, Fine disclose a patient diagnosed with pulmonary arterial hypertension ([0003] lines 1-5).
Regarding claim 12, Fine teaches administering the therapeutic nitric oxide at a delivery concentration of up to 2000ppm ([0005] last 2 lines, [0020] lines 1-5) and the modified Fine discloses a dosage rate less than 166 µg/sec ([0060] lines 10-15 of Fine discloses 1 L/min or 16.6 ml /sec and 16.6 ml/sec at 5,000 ppm equivalent to 101.8 µg/sec).  Thus, the combination of Fine and Miller device teaches all the method steps as claimed and would therefore provide the .
Claim 11 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fine et al. in view of Miller et al, as applied to claim 1 above, and further in view of Stenzler (2008/0029093).
Regarding claim 11, Fine discloses treatment of pulmonary hypertension including treatment of inflammation of the lung and ARDS ([0004] lines 1-1-10) but does not specifically disclose treating COPD.  However, Stenzler discloses a nitric oxide delivery device for treatment of pulmonary hypertension and COPD ([0003] lines 1-20).  It is old and well known that COPD often cause pulmonary hypertension and that the diseases are often secondary to one another.  Thus, it would have been obvious to one of ordinary skill in the art the time the invention was made to apply the nitric oxide treatment of Fine to a patient having pulmonary hypertension secondary to COPD since nitric oxide can treat pulmonary hypertension and COPD as taught by Stenzler to provide efficient and effective treatment for complicated respiratory diseases.

Claims 1-20 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fine et al. (2010/0089392) in view of Stenzler (2008/0029093) in view of Miller et al. (2007/0104653).
Regarding claim 1, Fine teaches a method of treating pulmonary hypertension ([0004] lines 8-15, [0021] lines 1-10) comprising administering a therapeutic gas comprising a dose of nitric oxide to a patient in need thereof ([0005] lines 1-10, [0021] lines 1-15) wherein the dose comprises a delivery concentration of 2000 ppm ([0005] last 2 lines, [0020] lines 1-5 discloses 2000ppm which is a specific value within the claimed range).

Regarding claims 2 and 13, Fine teaches a delivery concentration of 2000 ppm ([0005] last 2 lines, [0020] lines 1-5 discloses 2000ppm which is a specific value within the claimed range).

Regarding claims 4 and 15, the modified method of Fine discloses delivering 21 cc/breath at 5000 ppm ([0077] lines 1-10 of Miller) which is equivalent to 4,291.8 nmol/breath or 1.324 mg/kg/hr which is within the claimed range of 0.001 to 0.5mg/kg/hr for an average 70 kg adult with a typical respiratory rate of 12 breaths/min.  
Regarding claims 5 and 16, Fine teaches that the dose is administered every second to several minutes in pulses ([0017] lines 1-15) or pulsed every breath ([0018] lines 1-5, [0019] lines 1-15).
Regarding claims 6 and 17, Fine teaches that the dose is administered every second to several minutes in pulses ([0017] lines 1-15) or pulsed intermittently ([0018] lines 1-5, [0019] lines 1-15).
Regarding claim 7, Fine teaches that the nitric oxide is administered in undiluted form such that the delivery concentration is the same as a storage concentration ([0026] lines 15-16).
Regarding claims 8 and 18, the modified method of Fine teaches that the dosing rate is less than or equal to 100 µg/sec ([0061] lines 1-10 of Miller disclose delivering 1000 ml over 100 breaths or 10 ml/breath equivalent to an average of 2 ml/second with an average respiratory rate of 12 breaths/min and 2 ml/sec delivered at a concentration of 10,000 ppm is equivalent to 817.49 nmol/sec having a mass of 24.5 µg/sec which is within the claimed range).
Regarding claims 9 and 19, the modified method of Fine teaches that the dosing rate is less than or equal to 83 µg/sec ([0061] lines 1-10 of Miller disclose delivering 1000 ml over 100 breaths or 10 ml/breath equivalent to an average of 2 ml/second with an average respiratory rate 
Regarding claims 10 and 20, Fine disclose a patient diagnosed with pulmonary arterial hypertension ([0003] lines 1-5).
Regarding claim 11, Fine discloses treatment of pulmonary hypertension including treatment of inflammation of the lung and ARDS ([0004] lines 1-1-10) but does not specifically disclose treating COPD.  However, Stenzler discloses a nitric oxide delivery device for treatment of pulmonary hypertension and COPD ([0003] lines 1-20).  It is old and well known that COPD often cause pulmonary hypertension and that the diseases are often secondary to one another.  Thus, it would have been obvious to one of ordinary skill in the art the time the invention was made to apply the nitric oxide treatment of Fine to a patient having pulmonary hypertension secondary to COPD since nitric oxide can treat pulmonary hypertension and COPD as taught by Stenzler to provide efficient and effective treatment for complicated respiratory diseases.
Regarding claim 12, Fine teaches administering the therapeutic nitric oxide at a delivery concentration of up to 2000ppm ([0005] last 2 lines, [0020] lines 1-5) and the modified Fine discloses a dosage rate less than 166 µg/sec ([0060] lines 10-15 of Fine discloses 1 L/min or 16.6 ml /sec and 16.6 ml/sec at 5,000 ppm equivalent to 101.8 µg/sec).  Thus, the combination of Fine and Miller device teaches the method of reducing nasal irritation during nitric oxide administration since all method steps are taught.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of US Patent 10,556,086. 
Regarding claims 1 and 12, the instant claims 1 and 12 are a broader version of the patented claims 1 and 9 (i.e.  The instant claims 1 and 12 do not include the limitation of a treatment time of 72 hours.  In the instant claims, all elements are included in the patented claims Thus any infringement over the patented claims would also infringe the instant claims.  Hence the instant claims do not differ in scope over the patented claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785